DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 16, 2020 and March 22, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 5 are allowable over the Prior Art of Record because it fails to teach or suggest a nozzle distance confirming device for confirming a distance between a nozzle and a workpiece, comprising 5a 10needle position detecting unit configured to detect a position of the needle; and a nozzle distance confirming member provided in an attachable manner to the tip of the nozzle, configured to abut on a tip of the needle, and configured to, when 15confirming the distance between the nozzle and the workpiece, contact the workpiece by being exposed from the tip of the nozzle in a state of having abutted on the tip of the needle in combination with the remaining limitations of the claims.

Claim 6 is allowable over the Prior Art of Record because it fails to teach or suggest a method of nozzle distance confirmation for confirming a distance between a nozzle and a workpiece, 30comprising the steps of - 23 -causing a tip of a needle to abut on the nozzle distance confirming member by a needle advancing and 5retracting unit, and thereby exposing the nozzle distance confirming member from the tip of the nozzle to bring the nozzle distance confirming member into contact with the workpiece in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Izumi (US 11,014,198)
Oda (US Pub. 2020/0238326)
Besuchet et al. (US Pub. 2017/0082416)
Nishiyama (US 9,109,986)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 29, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861